Per Curiam.
The court, from general principles of policy and equity, will always look into the dealings between attorney and client, and guard the latter from any undue consequences resulting from a situation in which he may be supposed to stand une qual. The court acknowledge the justness and application of the doctrine laid down by Lord Loughborough, in Newman v. Payne. (2 Vesey, jun. 199.) The judgment obtained by an attorney from his client by confession, must only stand as a security, for what is actually due. In order to enforce this principle, without intending any censure upon the attorneys in this case, the court direct the following rule:
"That it be referred to the clerk of this court, to inquire into the consideration of the bond on which judgment has been entered on warrant of attorney; and that the plaintiff, on such inquiry, shall adduce proof of the consideration of the notes attached to the bonds, and for what causes, and under what circumstances, the notes were given and executed by the defendant, or answer himself to such interrogatories as shall be exhibited. It is further ordered, that it be referred to the clerk, to,tax the plaintiffs’ bill of costs in the said causes, to secure the payment *254of which the bond and warrant of attorney on which the said judgment was entered, v/ere given; and that the clerk give notice to the parties of the time and place of his proceedings under these orders, and that he report thereon to this court, and that in the mean time all further proceedings therein be stayed,”